Citation Nr: 1215500	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of the right lower extremity, to include as secondary to lumbosacral disc disease with degenerative joint disease of the lumbar spine.  

2.  Entitlement to an increased rating for lumbosacral disc disease with degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in December 2010 when it was remanded for further development.  

In a statement dated in November 2008 the Veteran raised the issue of entitlement to service connection for tinnitus.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had a right lower extremity polyneuropathy during his military service, had continuous symptoms of any such disorder since service, or that any right lower extremity polyneuropathy is related to the Veteran's period of active service or any service-connected disability.

2.  At no point during the period on appeal did the Veteran's lumbar spine manifest flexion limited to 30 degrees or less, or incapacitating episodes having a total duration of least 4 weeks or more requiring bed rest prescribed by a physician and treatment by a physician.  

3.  There is competent evidence tending to establish that the Veteran's radiculopathy of the left lower extremity results in a moderate degree of impairment.


CONCLUSIONS OF LAW

1.  Polyneuropathy of the right lower extremity was not incurred in or aggravated by service, and is not causally related to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for an evaluation in excess of 20 percent disabling for lumbosacral disc disease with degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011).

3.  The criteria for an initial 20 percent evaluation, but no higher, for left lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a , Diagnostic Code 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in regard to the claims of entitlement to service connection for polyneuropathy of the right lower extremity and entitlement to an increased rating for lumbosacral disc disease with degenerative joint disease of the lumbar spine, VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the Veteran was notified that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

In regard to the claim of entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Neurology and Neurosurgery Associates, P.A., Morton Plant Hospital, and Dr. G.G., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in October 2008 and January 2011.  

In December 2010 the Board remanded the issues on appeal for additional VA treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  Subsequently, additional VA treatment records were associated with the claims file and the Veteran was afforded a VA medical examination in January 2011. 

As such, the Board is satisfied that the RO has complied with the orders of the December 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had polyneuropathy of the right lower extremity related to his service and/or secondary to his lumbosacral disc disease with degenerative joint disease of the lumbar spine; that the Veteran's lumbosacral disc disease with degenerative joint disease of the lumbar spine warranted a higher evaluation; and that the Veteran's radiculopathy of the left lower extremity warranted a higher evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran regarding when he was previously examined by VA and whether the Veteran would be willing to appear for another examination.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in 38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for polyneuropathy of the right lower extremity, to include as secondary to lumbosacral disc disease with degenerative joint disease of the lumbar spine.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any right lower extremity neurological disorder.

In August 1962 the Veteran was afforded a VA medical examination.  The Veteran was noted to complain of a pulling sensation in the back of the right knee and the right low back and buttock.

In June 1968 the Veteran's right Achilles reflex was active.

In December 2005 the Veteran underwent a neurological consultation.  The Veteran complained of numbness in the soles of his feet that started about two or three years prior.  There was associated tingling.  There was no evidence of paresthesias on the dorsal aspect of the foot or legs.  Symptoms were present all the time but worsen at times.  There was no burning sensation or pain in the feet and no balance problems.  The Veteran complained of weakness in the legs and to feel wobbly.  He fell if he walked for about 20 feet.  His falls were noted to be mostly secondary to the left knee giving out.  The Veteran complained of back pain that radiated down both lower extremities and of numbness in the thighs mostly with walking.  He complained of numbness in the lower extremities that only comes on with the walking.  The note indicated that the Veteran had bilateral positive straight leg raise test, intact motor strength and reflexes, and normal sensory examination.  There was no evidence of any stocking glove distribution sensory loss.  It was noted that there was probably some hyperesthesia to the mid leg to the toes bilaterally.  The impression was spinal stenosis with multilevel disk protrusions.

In February 2006 the Veteran was noted to have symptoms of low back pain that radiated down to the lower extremities.  The Veteran also complained of weakness of the lower extremities once he started walking.  There was no weakness if the Veteran was sedentary.  He complained of pain that radiated from the back, lateral aspect, of lower extremities and sometimes up to the knee and sometimes below the knees with associated numbness of the sole of the foot.  He mentioned that he had progressive weakness in the lower extremities and denied calf pain with walking.

In April 2006 the Veteran complained of low back pain and a dull ache in both legs in the lateral upper legs with a burning in the calves, left greater than right.  His feet felt tingly like his socks are bunched up in his shoes.  The assessment was severe stenosis at L3/4, 4/5 most likely resulting in neurogenic claudication.  

A note in the claims file indicated a provisional diagnosis of lumbar radiculopathy and weakness in the lower extremities.

In December 2007 the Veteran had decreased deep tendon reflexes in the knees and ankles.  He had normal muscle strength in the lower extremities and normal sensation to light touch, equal bilaterally.  His balance was normal although the Veteran was unable to walk on his tip-toes, falling to the side.  The Veteran was diagnosed, in part, with chronic low back pain with bilateral radiculopathy.

In October 2008 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The examiner noted that the Veteran underwent an electromyelogram (EMG) in March 2006 that revealed a nerve conduction study of both lower extremities and a EMG of the left lower extremity were performed.  The conclusions were sensory motor polyneuropathy of the lower extremities and L5-S1 radiculopathy to the left with acute changes noted.  The Veteran was noted to have had an onset of weakness in both legs about 5 years prior and pain in the right leg about 5 years prior to the EMG.  The Veteran complained of numbness from the middle of the right calf to the entire foot, constant and worse when he walks.  He complained of a constant tingling sensation in the same area of the numbness and worse when he walks.  He complained of weakness and heaviness of the legs from the knees down to the feet.  He reported no flare-ups.  The Veteran was noted to be treated with hyrdocodone four times a day.  Physical examination revealed sensory deficiencies of the right lower extremity and normal muscle strengths.  After physical examination the Veteran was diagnosed with sciatiac symptoms/L5-S1 radiculopathy to the left lower extremity.  The sensory motor polyneuropathy of the lower extremities was noted to be less likely as not caused by service connected residuals of intervertebral disc surgery.  The examiner was unable to make a connection because the condition had only begun five years prior.  

In a statement dated in November 2008 the Veteran reported that he had the same symptoms in his right lower extremity as he had in his left.

In December 2008 the Veteran was diagnosed with chronic pain in the lower back and extremities.  

In February 2009 and April 2009 the Veteran was administered cuadal epidural injections for chronic low back pain with radiculopathy not responsive to conservative therapy, postlaminectomy syndrome.

In March 2009 the Veteran reported lower back pain constantly aggravated by any activity, radiates down both legs with walking.

In May 2009 the Veteran underwent private electrodiagnostic/nerve conduction studies.  The report of the tests indicates that the Veteran had chronic low back pain and lower extremity pain with paresthesias.  He was noted to have had previous EMG and nerve studies demonstrating sensory motor polyneuropathy of the lower extremities; however, the record of the prior test was not available for review by the private provider.  The Veteran was also noted to have chronic low back pain and having being evaluated for polyradiculopathy and polyneuropathy.

Sensory examination was noted to reveal bilateral sural nerve action potentials as unobtainable.  Motor examination revealed right tibial motor distal latency to be normal with diminished amplitudes and normal velocities.  Right peroneal motor action potentials were unobtainable.  Left peroneal motor distal latencies were normal with diminished amplitudes and normal velocities.  Right anterior tibial motor distal latencies were normal with diminished amplitudes but normal velocities.  Left anterior tibial motor distal latencies were normal.  Bilateral tibial H-reflexes were unobtainable.

EMG of the right revealed no response obtained from the extensor digitorum brevis (EDB) with otherwise no abnormal spontaneous activity.  On voluntary motor unit morphologies there was no response from EDB.  There was decreased recruitment over the medial gastrocnemius and increased amplitudes and decreased recruitment over the vastus lateralis.  There was increased amplitude and decreased recruitment with polyphagia at 25 percent over the short head of the biceps femoris.  The anterior tibialis was within normal limits.

The impression was an abnormal electrodiagnostic study.  There was evidence to support a significant sensory and motor polyneuropathy.  It appeared to be axonal greater than demyelinating with evidence of suspected also underlying polyradiculopathy.

In June 2009 the Veteran was examined by a private physician.  The physician stated that the Veteran had complaints of bilateral lower extremity and low back pain along with paresthesias, numbness and weakness.  The physician stated that the purpose of the visit was a second opinion to try to obtain an increased evaluation with VA.  The Veteran was noted to be almost totally incapacitated.  He was having severe pain in his back and lower extremities.  He underwent a magnetic resonance imaging (MRI) study of the lumbar spine in June 2009 that revealed significant degenerative changes with moderate canal stenosis at L1-2, moderate to severe stenosis at L4-5, and moderate canal stenosis at L5-S1, with disc bulging and bony changes.  There was a broad-based disc herniation at L2-3 with moderate severe canal stenosis with moderate to severe narrowing of bilateral neural foramina at L5-S1.  The Veteran described neurogenic claudication with "rubbery legs" with prolonged standing or walking.  X-rays demonstrated degenerative changes over the lower lumbar spine without fracture or scoliosis and no subluxation or instability.  Electrodiagnostic study demonstrated severe sensory and motor bilateral polyneuropathy.  It appeared to be more axonal than demyelinating with underlying polyradiculopathy.  The Veteran was not known to be diabetic, there was no family history of neuropathy, and no significant history of alcohol use.  There was no history of thyroid disease or B12 deficiency.

Physical examination revealed strength of 5/5; however, reflexes were unobtainable at the knees and ankles.  Gait was antalgic with use of a single cane for assistance.  The Veteran used no other assistive devices.  

It was found that the clinical history and findings were suggestive of underlying multilevel lumbar spinal stenosis of severe category with polyradiculopathy and neurogenic claudication associated with current symptoms.  There was underlying evidence of a significant sensory and motor axonal demyelinating polyneuropathy without history of diabetes.

The Veteran was assessed with chronic low back pain with bilateral radiculopathy in August 2009.  The note indicated that "this is a service related condition."

In December 2009 the Veteran was noted to have chronic low back pain presenting with bilateral radiculopathy of L5-S1 with associated peripheral neuropathy.  In another VA treatment note dated in December 2009 the Veteran was noted to have bilateral radiculopathy of L5-S1 with associated peripheral neuropathy.  In another December 2009 VA treatment note the Veteran reported that he had lower back pain radiating down both lower extremities and described it as an aching sensation.  The pain was noted to sometimes radiate to the feet but usually not past the knees.  The pain was constant at 6 on a scale of 10.  Physical examination revealed muscle power was 5/5 except for right lower extremity foot dorsal and plantar flexion was 4/5.  Muscle tone was normal and deep tendon reflexes were +1 and equal except for the ankles which were 0.  Sensation was decreased on L5-S1 bilaterally and stocking distribution.  

In May 2010 it was noted that the Veteran had chronic low back pain felt to be secondary to lumbar spinal stenosis as well as mixed motor and sensory polyneuropathy of undetermined etiology.  The Veteran experienced claudication that was relieved to some degree by standing but relieved faster by sitting.  He could also get some relief by flexing his back.  He additionally had burning paresthesias of both feet and numbness for several years.  EMG findings were noted to be suggestive of a mixed motor and sensory axonal polyneuropathy.  Extensive testing failed to identify an etiology.

In July 2010 the Veteran was noted to have chronic low back pain with bilateral radiculopathy due to spinal stenosis as well as mixed motor and sensory polyneuropathy.  The Veteran was noted to have neuropathy of the lower limbs below the knees in October 2010. 

The Veteran was afforded a VA C&P examination in January 2011.  Relevant to the Veteran's claim for entitlement to service connection for right lower extremity polyneuropathy, the Veteran reported the presence of numbness involving the mid calf down to and including the right foot, spongy feel on the bottom of the right foot, aches and pains also involving the mid calf down to the right foot, and when he rubs his hand on the left anterior thigh area there will be pain running down the rest of the right leg.  There was weakness with walking.  The Veteran stated that the problems actually involve both legs with the sensations and weakness starting about 2005 or so.  Walking was reported to make the problem worse after about 15 to 20 feet.  About 5 to 10 minutes after the cessation of walking the pain goes away but a tingling sensation would remain.  The Veteran noted the presence of discomfort more so when he stands.  The Veteran indicated that the condition has become progressively worse and that he is treated with medication.

The Veteran reported numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain located in the lower back.  The pain was sharp, severe, and constant.  The pain was daily and radiated to the right leg to the mid calf and the left leg to the mid calf.  The radiating pain was burning in nature.  The Veteran used a cane and a walker and was able to walk 50 to 70 feet.  Knee jerk and ankle jerk were 2+ bilaterally.  Plantar flexion (Babinski's) was normal bilaterally. 

Sensory examination revealed that the right and left lower extremities were affected from L4 to S1.  There was decreased to absent vibration sense on the right and left feet and diminished on the lower third of both legs.  Position sense was normal.  There was decreased pinprick or pain sensation on both feet and from the mid calves to and including the right/left feet.  There was diminished light touch sensation on both feet and from the mid calves to and including the right/left feet.  There were no dysesthesias. 

Motor examination revealed that the Veteran had active movement against full resistance with hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Muscle tone was normal.  There was no muscle atrophy.  The Veteran's gait was antalgic and the Veteran had an imbalance.  He lost his balance while doing the tandem walk but was able to recover with the examiner's assistance prior to falling down.  Lasegue's sign was not positive.  

After examination, the Veteran was diagnosed with lumbar spine degenerative disease with spinal stenosis/disc surgery.  

The examiner rendered the opinion that the Veteran's right lower extremity polyneuropathy was not caused by or a result of the lumbosacral disc disease with degenerative joint disease of the lumbar spine and radiculopathy of the left lower extremity.  The rationale provided was that the problem with the right lower extremity neuropathy began sometime in 2003; service treatment notes indicated that there were no problems with right lower extremity; and there are no post service treatment records indicating that the Veteran had problems or received treatment for this problem after he left the service.  The examiner noted that the history upon examination indicated that the right lower extremity and left lower extremity problem started about 2005.

The EMG/NCV of 2006 and 2009 were noted to be helpful in diagnosing whether the right lower extremity polyneuropathy arose from degenerative joint disease of the lumbar spine and radiculopathy of the left lower extremity.  The examiner noted that one would expect changes of right and left radiculopathy mentioned in the test.  However, there was no mention made of right L5/S1 radiculopathy and only left L5/S1 radiculopathy with chronic and acute changes were noted.  Furthermore, the mention of bilateral lower extremity sensory motor polyneuropathy was noted to indicate that some other process was affecting multiple nerves of the lower extremities.  The examiner indicated that spine disc disease was not the likely cause reporting that if it was spinal disc disease causing right lower extremity radiculopathy then the Veteran would have the same type of designation of a L5/S1 radiculopathy.  As it did not, the examiner noted that it indicated that the problem for the right lower extremity polyneuropathy was elsewhere than the service connected problem.

The examiner further stated that the anatomical contribution of the spinal disc disease like the Veteran's is localized to a single nerve usually involving one lower extremity.  The examiner explained that it does not give rise to a polyneuropathy presentation involving both lower extremities.  The examiner noted that the neurology service indicated that the problem was of unknown etiology.  The examiner reported that a consideration for the Veteran's bilateral lower extremity polyneuropathy could be related to the presence of spinal stenosis that is a separate condition than the herniated disc condition/radiculopathy that the Veteran was treated for in service.

The examiner summarized that there was no relationship between the Veteran's right lower extremity polyneuropathy and his service-connected lumbosacral disc disease with degenerative joint disease of the lumbar spine and radiculopathy of the left lower extremity because there was no appearance of the right lower extremity polyneuropathy for 45 years or so after his initial disc surgery making it unlikely that the disc/left radiculopathy was the cause; the contribution of the spinal stenosis of the lumbar spine unassociated with disc herniations for the development of the claimed condition; supportive NCV tests which do not show a disc impingement phenomena on the right lower extremity nerves characteristic of a radiculopathy originating from a spinal disc protrusion; and the possibility of an idiopathic process affecting both lower extremities nerves.  

In February 2011 the Veteran was assessed with chronic low back pain with bilateral radiculopathy.

The Board finds that entitlement to service connection for polyneuropathy of the right lower extremity, to include as secondary to lumbosacral disc disease with degenerative joint disease of the lumbar spine, is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder of the right lower extremity.  The Veteran, although indicating upon examination in August 1962 that he had a pulling sensation in the back of the right knee and the right low back and buttocks, did not identify any neurological symptoms.  Post service treatment records reveal that the Veteran did not have a right lower extremity disability until approximately 2005 and the first reported symptoms were noted in examination in October 2001, many years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.).

Post service treatment records dated since 2005 reveal numerous assessments of bilateral radiculopathy.  However, upon neurological evaluation and upon VA medical examination the Veteran's right lower extremity neurological disorder has been disassociated with his service-connected back disability.  The neurological consultations and the VA medical examination identify the right lower extremity neurological disorder as polyneuropathy and associate the disorder with an unknown etiology.  The VA examiner in January 2011 explained thoroughly that EMG and NCV studies performed reveal that the Veteran's neurological condition is not consistent with association with the Veteran's service-connect lumbosacral condition.  Rather, the examiner indicated that it may be related to the Veteran's non-service-connected and unrelated spinal stenosis.  In addition, the examiner indicated that the Veteran's right lower extremity polyneuropathy was unrelated to the Veteran's in service back treatment.

As the preponderance of the evidence is against a finding that the Veteran's polyneuropathy of the right lower extremity is related to the Veteran's active service or the Veteran's service-connected lumbosacral spine disability, service connection is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbosacral Disc Disease with Degenerative Joint Disease
of the Lumbar Spine

The Veteran seeks entitlement to an evaluation in excess of 20 percent disabling for lumbosacral disc disease with degenerative joint disease of the lumbar spine.  The Veteran's lumbosacral spine disorder is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), and Diagnostic Code 5243 (IVDS) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes): with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. 

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See id.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See id.

Note (4): Round each range of motion measurement to the nearest five degrees.  See id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

As noted above, the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  In this case, the Veteran is currently receiving a separate rating of 10 percent, for his radiculopathy of the left lower extremity and the polyneuropathy of the right lower extremity has been found to be unrelated to his service-connected spine disability.  The evaluation of his left lower extremity neurological component is discussed below. 

Upon admission to Morton Plant Hospital in February 2007 the Veteran related the onset of his problems to an injury in the Marine Corps in 1962.  He underwent what he believed was an L5-S1 discectomy for back and left leg pain.  He had no relief of his symptoms and they persisted.  He stated that they had worsened over the prior three years.  He developed a progressive sense of fatigability in the legs.  At the time of the admission he had an almost constant dull ache across the low back that was exacerbated by activity and relieved by rest.  When the pain became bad in the back he developed a burning pain down the lateral left thigh and leg to the side of the foot.  He sometimes had similar, but less severe symptoms, down the right leg.  The symptoms were also noted to be brought on by activity and relieved by rest, although it was noted that it may take some time.  He had a feeling of tiredness that was provoked by being upright and walking.  He stated that he could walk about 100 feet before he is forced to sit down and at that point the fatigued feeling with pass.  He denied numbness of the legs and had no bowel or bladder dysfunction.  He had no other history of low back trauma.

An MRI scan of the lumbosacral spine revealed evidence of a left-sided laminotomy at the L5-S1 level.  There was a residual broad-based disc protrusion and he had moderately severe to severe stenosis at both the L4-5 and L3-4 levels due primarily to ligamentous and facet hypertrophy, although the Veteran did again have broad-based disc protrusions at both levels.  Flexion-extension views of the lumbar spine were noted to not show any instability.

Physical examination revealed a well-healed lumbar incision, no tenderness to palpation or percussion of the lumbosacral spine, sacroiliac joints, or sciatic notches.  Back mechanics were decreased due to discomfort.  Straight-leg-raising and hip maneuvers were painful in the hips and back.  Neurologic examination revealed gait, station, and Pronator drift to be normal.  Build, tone, and power were normal.  Sensation was subjectively decreased to pinprick of the anterolateral left shin.  Reflexes were zero to trace and symmetric.  Plantar responses were downgoing.  

The impression rendered was lumbar stenosis with spinal claudication and the Veteran was admitted for a spinal decompression procedure.

X-ray examination of the back in February 2007 revealed degenerative disc disease changes at the L4-L5 and L5-S1 levels.  The alignment of the lumbar vertebral column was anatomic.  The impression given was changes of microdiscectomy at the L4-L5 level, and multilevel degenerative disc disease changes.  

In February 2007 the Veteran underwent minimal-access L3-4 and L4-5 left-sided laminotomies, medial facetectomies, and resection of ligamentum flavum, and resection of left-sided L3-4 synovial cyst.  The Veteran was noted to have a long history of back problems with a history of progressive back pain, leg pain, and leg fatigability.  The Veteran was found to have severe stenosis at L3-4 and L4-5 levels on examination.  The findings on the procedure were that facets and ligamentum flavum were markedly hypertrophied at the 4-5 level producing what appeared to be a severe stenosis.  Similar findings were noted to have been encountered at the 3-4 level.  Additionally, there was what appeared to be a small synovial cyst protruding into the canal from medial inferior left L3-4 facet.  The preoperative diagnosis was lumbar stenosis and the postoperative diagnosis was lumbar stenosis.

A physical therapy evaluation, dated in February 2007, revealed that the Veteran had undergone an L3-4, L4-5 decompression.  The Veteran's posture was within functional limits, he had no bladder or bowel incontinence, he had poor sitting endurance, fair exercise endurance, and fair ambulation endurance.  His bed mobility and transfers were noted to be rolling to the left, scooting with contact guard assist, lying to sitting assisted with a log roll, sitting to standing with one contact guard assist, and to and from a chair with assist of a rolling walker.  Balance was 5/7 with upper extremities at edge of bed, standing balance was 5/7 with a rolling walker, and ambulation balance was 4+/7 with a rolling walker.  Pain was 2/3 out of 10, constant, acute, and noted to be at rest, movement, and weight bearing.  Neurological exams revealed tone within functional limits, no atrophy, tightness bilateral gastrocnemius, sensation was numb bilateral feet, proprioception was decreased bilateral feet, coordination was decreased right upper extremity, and no difficulties were noted with reflexes and palpation.  Range of motion was within functional limits for the shoulder, elbow, wrist/hand, hip, knee, and ankle/foot, bilaterally.  Strength was within functional limits for the shoulder, elbow, wrist/hand, hip, and knee bilaterally.  Strength was 3/5 for the ankle/foot bilaterally.  The Veteran's gait was noted to be using a rolling walker.  Had two major losses of balance during gait.  

A physical therapy note, dated in February 2007, indicated that the Veteran had decreased bed mobility, decreased transfers, decreased gait, decreased balance, and increased pain.  It was noted that the goals of the physical therapy were to increase log roll on the right and left, increase bed mobility, increase transfers, increase gait, and increase balance.  

An occupational therapy note, dated in February 2007, indicated that the Veteran's activity tolerance was fair.  Neurological examination revealed intact tone, proprioception, perception, and hearing.  There was functional but dulled sensation to the bilateral lower extremities.  Functional mobility testing revealed impaired bed function with side lying to sitting with minimal assistance.  Sitting to standing was functional.  Bed to chair was functional with contact guarding.  A self care examination revealed that the Veteran had intact feeding, grooming, bathing of the upper body, and dressing of the upper body.  The Veteran was functional for toileting, bathing of the lower body at edge of bed, and dressing of the lower body at edge of bed.

A follow up note to the surgery, dated in February 2007, revealed that the Veteran was having little to no back pain.  He had some numbness in the feet and his endurance had increased.  

A follow up note, dated in April 2007, revealed that the Veteran continued to deny back pain; however, he continued to have numbness, fatigability and some burning pain with prolonged ambulation which limited his activity.  He was non-tender to palpation or percussion.  Neurologic examination revealed the Veteran's gait and station were normal.  Muscle bulk, tone, and power were normal.  Reflex testing showed the knee jerks to be trace and the ankle jerks to not be elicited.  The impression was persistent symptoms consistent with claudication.  

In a private treatment note, dated in May 2007, the Veteran reported that he continued to have pain radiating down the left leg and fatigue in his legs essentially similar to what he had prior to surgery.  Examination was stable.  Review of an MRI revealed the L4-5 and L3-4 levels appeared to be adequately decompressed and there was no new pathology.  There was moderate to moderately severe neural foraminal stenosis at 5-1 on the left and moderate at 4-5 with collapse of the disc space at 5-1.  The physician discussed additional surgical options but indicated that the relief of symptoms was far from certain and the surgery was more complex and likely to lead to complication.  Possible arachnoiditis was also noted as a concern.  

In December 2007 the Veteran was noted to have lumbar extension of 10 degrees, flexion of 50 degrees, and rotation of 10 to 20 degrees with discomfort.  The Veteran was diagnosed, in part, with chronic low back pain with bilateral radiculopathy.

In an October 2008 VA treatment note for management of back pain the Veteran was noted to have chronic back pain that radiates to the left lower extremity lateral aspect to foot.  The pain was described as burning pain.  The Veteran also reported that he has right lower extremity peripheral nerve pain from the knee down.  The pain aggravated by walking and working in the yard.  The pain was alleviated by medication.  Muscle strengths were 4/5 in the lower extremities and 5/5 in the upper extremities.  There was no muscle wasting.  The Veteran was positive for weakness of 4/5 of bilateral plantar flexion and dorsiflexion.  The range of motion was markedly decreased lumbar extension/flexion and sidebending.  Facet loading was positive bilaterally, left greater than right.  Patrick's was positive on the left.  The sacroiliac joint was positive on the left with joint tenderness.  Neurological examination revealed deep tendon reflexes to be patellar 0/4 bilaterally, Achilles 0/4 bilaterally, and sensation decreased stocking glove, feet to ankles, bilaterally.  Straight leg raising was positive bilaterally with left greater than right in back.  The Veteran was assessed with chronic low back pain secondary to postlaminectomy syndrome radiculopathy and peripheral neuropathy.

In October 2008 the Veteran was afforded a VA C&P spine examination.  The results of November 2005, October 2006, and April 2007 MRI's of the lumbar spine were reported.  The Veteran was noted to have low back pain that was constant at a level 3 out of 10.  The pain will increase to 7 out of 10 during the day.  The pain was dull to burning.  There were no flare-ups of pain.  There was no bladder or bowel incontinence related to the spine condition.  The Veteran was able to walk unaided and no orthosis was used for the spine condition.  There were zero days of incapacitating episodes during the prior 12 months for acute intervertebral disc syndrome symptoms.  Incapacitation was noted to be defined as requiring treatment and bed rest prescribed by a physician.  Functional assessment indicated that the examiner was unable to say without speculation what effect the medical condition would have on employment since he was not working.  The effects on activities of daily living were noted to be none except that he does not walk as much and avoids walking.  He did not trim the yard and avoided lifting his grandson due to decreased strength in the legs.  He avoided driving longer than 30 to 40 miles and avoided sitting longer than 10 to 15 minutes at a time. 

Physical examination revealed that the Veteran had a limping gait due to pain in the low back and pain down the left leg.  No assistive devices were used and the Veteran had flattening of the lumbar concavity.  Range of motion was 0 to 50 degrees of lumbar flexion with pain beginning at 50 degrees, lumbar extension of 0 to 15 degrees with pain beginning at 15 degrees, lumbar right lateral of 0 to 10 with pain beginning at 10 degrees, lumbar left lateral of 0 to 10 with pain beginning at 10 degrees, lumbar right rotation of 0 to 20 with pain beginning at 20 degrees, and lumbar left rotation of 0 to 20 with pain beginning at 20 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use with three repetitions.  The Veteran complained of lumbar pain with range of motion.  The lumbar area was nontender, there were no lumbar muscle spasms, and there was guarding of movement due to pain.  Left straight leg raise led to low back pain and pain down the left leg.  Right straight leg raise led to low back pain and pain down the right leg.

Lumbar surgical scarring was 7.5 centimeters by 2 millimeters, light, flat, and nontender.  2.5 centimeters by 1 millimeter, pink, slightly dented and nontender.  3 centimeters by 1 millimeter, light, slightly dented and nontender.  There were no ulcers, adhesions, or functional loss from the scaring.

The Veteran was diagnosed with residuals, intervertebral disc surgery, lumbar degenerative disc disease, and residual nontender scarring from spine surgery.  

In a statement dated in November 2008 the Veteran stated that he could not walk or stand for any short distance or time and, therefore, should be awarded a higher evaluation for his back.

In September 2009 the Veteran reported that his pain was constant and that he was almost completely incapacitated.

An October 2010 physical therapy note indicates that the Veteran's range of motion was visualized and measured by distance from fingertips to the floor and not using a goniometer.  

In November 2010 the Veteran inquired as to whether he could go back to work.  A physical therapist stated that the Veteran should find a setting in which he is able to use his rollator walker if he needs to walk longer distances due to the risk of falling.

As noted above, the Veteran was afforded a VA C&P examination in January 2011.  Relevant to the evaluation of the Veteran's spine, the Veteran reported urinary urgency, urinary frequency, nocturia, and erectile dysfunction.  The Veteran denied urinary incontinence, urinary retention requiring catheterization, fecal incontinence, and obstipation.  Physical examination revealed that the Veteran had normal posture, head position and symmetry in appearance.  His gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis, or thoracic spine ankylosis.  Examination of the thoracolumbar sacrospinalis revealed bilateral spasm.  There was no atrophy, guarding, pain with motion, tenderness, or weakness.  The muscle spasm was not enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion was 0 to 55 degrees of flexion, 0 to 15 degrees of extension, 0 to 25 degrees of left lateral flexion, 0 to 25 degrees of left lateral rotation, 0 to 20 degrees of right lateral flexion, and 0 to 30 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  

The Veteran was diagnosed with lumbar spine degenerative disease with spinal stenosis/disc surgery.  It affected his usual occupation with assignment to different duties and increased absenteeism.  There was decreased mobility, problems with lifting and carrying, weakness and fatigue, and pain.  The back pain limited the ability to do prolonged standing/walking, lifting heavy objects, and participation in recreational, sports, and exercise activities.  

In addition, regarding the impact of the Veteran's service-connected lumbosacral disc disease with degenerative joint disease of the lumbar spine and radiculopathy to functional impairment and impact on employment, the examiner further found that the Veteran had no functional impairment arising from his service-connected condition.  He would be able to perform the duties associated with sedentary and physical activities with employment except that there may need to be standing, walking, and weight lifting accommodations with his duties.  The examiner provided the rationale that the Veteran had back pain and radiculopathy; however, the examiner stated that the Veteran's most recent neurology consult in 2009 and his examination did not show any particular problems with his motor or sensory functions from a nervous system or musculoskeletal point of view that would prevent the Veteran from being employed.

X-rays of the lumbar spine, dated in August 2011, revealed severe degenerative arthritis and mild scoliosis.

In October 2011 the Veteran was noted to be working part time in security and not using his cane.

The Board finds that entitlement to an evaluation in excess of 20 percent disabling for lumbosacral disc disease with degenerative joint disease of the lumbar spine is not warranted during any period on appeal.  At no point during the period on appeal did the Veteran's lumbar spine manifest flexion limited to 30 degrees or less.  In addition, during no period on appeal did the Veteran's lumbar spine manifest incapacitating episodes having a total duration of least 4 weeks or more requiring bed rest prescribed by a physician and treatment by a physician.  As such, the preponderance of the evidence is against an evaluation in excess of 20 percent disabling for lumbosacral disc disease with degenerative joint disease of the lumbar spine is not warranted during any period on appeal, and the appeal is denied.

The Board notes that it has considered whether the Veteran is entitled to a separate compensable evaluation for his residual back surgical scars.  However, as the scars are not deep, do not cover an area of at least 144 square inches (929 square centimeters), are not unstable or painful, and do not cause any impairment, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

B.  Radiculopathy of the Left Lower Extremity

The Veteran seeks an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.  The Veteran's left lower extremity radiculopathy is currently evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8521.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 10 percent disability rating is warranted when there is mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve, and a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  A 40 percent disability rating is warranted when there is complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight drop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covering the entire dorsum of the foot and toes.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As noted above, a private hospital note, dated in February 2007, reveals that the Veteran had burning pain that radiated down the lateral left thigh and leg to the side of the foot.  Physical examination revealed sensation was subjectively decreased to pinprick of the anterolateral left shin.  Reflexes were zero to trace and symmetric.  Plantar responses were downgoing.

As discussed above, a physical therapy evaluation, dated in February 2007, revealed that the Veteran had undergone an L3-4, L4-5 decompression.  Neurological exams revealed tone within functional limits, no atrophy, tightness bilateral gastrocnemius, sensation was numb bilateral feet, proprioception was decreased bilateral feet, and no difficulties were noted with reflexes and palpation.  Strength was within functional limits for the hips and knees bilaterally.  Strength was 3/5 for the ankle/foot bilaterally.  

As discussed above, in an occupational therapy note, dated in February 2007, the Veteran was noted to have functional but dulled sensation to the bilateral lower extremities.  

A follow up note, dated in April 2007, reveals that reflex testing showed the knee jerks to be trace and the ankle jerks to not be elicited.  

As noted above, in December 2007 the Veteran had decreased deep tendon reflexes in the knees and ankles.  He had normal muscle strength in the lower extremities and normal sensation to light touch, equal bilaterally.  His balance was normal although the Veteran was unable to walk on his tip-toes, falling to the side.  The Veteran was diagnosed, in part, with chronic low back pain with bilateral radiculopathy.

As noted above, in October 2008 the Veteran was afforded a VA C&P examination.  The Veteran complained of numbness three to four inches above the left ankle down to the entire foot, constant and worse when he walks.  He complained of tingling sensation constant in the same area of the numbness and worse when he walks.  He complained of sharp burning pain, left buttock, left posterior/lateral thigh, lateral side of the left calf to the ankle, this is constant and increased with walking.  He complained of weakness and heaviness of the legs from the knees down to the feet.  He reported no flare-ups.  The effect on daily activities was none, except he did not walk as much.  He avoided walking more than 100 feet at a time.  He stopped mowing the yard.  He avoids lifting his grandson due to decreased strength in the legs.  Physical examination revealed that the feet to upper ankles (bilateral peroneal and tibial nerves) and lateral thighs (bilateral lateral femoral cutaneous nerves) were affected bilaterally.  There was absent sensation to light touch on all the toes of the left foot to the ankle.  There was absent sensation to pinprick on the left lateral thighs.  Absent sensation to pinprick on all the toes of both feet to the upper ankle.  There was no increased sensitivity to touch on the left foot and leg.  Muscle strength of the left side was normal hip flexion, knee flexion, ankle flexion, and great toe flexion and extension.  There was no muscle wasting or atrophy.  No joint was affected by the peripheral nerve condition.  The Veteran was diagnosed with sciatica symptoms/L5-S1 radiculopathy of the left lower extremity.  

As noted above, in February 2009 and April 2009 the Veteran was administered cuadal epidural injections for chronic low back pain with radiculopathy not responsive to conservative therapy, postlaminectomy syndrome.  In March 2009 the Veteran reported lower back pain constant aggravated by any activity that radiated down both legs with walking.

As noted above, the Veteran underwent a private electrodiagnostic/nerve conduction study in May 2006.  Relevant to the Veteran's claim for an evaluation in excess of 10 percent disabling for left lower extremity radiculopathy, sensory examination was noted to reveal bilateral sural nerve action potentials unobtainable, left peroneal motor distal latencies were normal with diminished aplitudes and normal velocities, left anterior tibial motor distal latencies were normal, and bilateral tibial H-reflexes were unobtainable.

EMG of the left revealed no response obtained from EDB.  Positive fibrillation potentials were obtained from the anterior tibialis at +1.  Some complex repetitive discharges were also noted at the short head of the biceps femoris.  On voluntary motor unit morphologies, again, no response was obtained from EDB, increased amplitude and decreased recruitment over the anterior tibialis with poor effort over the medial gastrocnemius and increased amplitudes and decreased recruitment over the short head of the biceps femoris.

As noted above, the Veteran underwent a private medical examination in June 2009.  Relevant to the Veteran's claim for an evaluation in excess of 10 percent disabling for left lower extremity radiculopathy, the Veteran described neurogenic claudication with "rubbery legs" with prolonged standing or walking.  In addition, physical examination revealed strength of 5/5 and reflexes were unobtainable at the knees and ankles.  

In December 2009 physical examination revealed power was 5/5 except for right lower extremity foot dorsal and plantar flexion was 4/5.  Muscle tone was normal and deep tendon reflexes were +1 and equal except for ankles which were 0.  Sensory examination showed a decrease on L5-S1 bilaterally and stocking distribution.  

As noted above, the Veteran experienced claudication that is relieved to some degree by standing but relieved faster by sitting.  He could also get some relief by flexing his back.  He additionally had burning paresthesias of both feet and numbness for several years.  

As noted above, the Veteran was afforded a VA C&P examination in January 2011.  The Veteran reported that as he rubs his hand on the left anterior thigh area there will be pain running down the rest of the right leg.  There was weakness also as he comes with walking.  Also the Veteran stated that the problems actually involve both legs with the sensations and weakness saddening starting about 2005 or so.  Walking makes the problem worse about 15 to 20 feet.  About 5 to 10 minutes after the cessation of walking the pain goes away but there will be a tingling sensation.  The Veteran noted the presence of discomfort more so when he stands.  The Veteran indicated that the condition became progressively worse and that he is treated with medication.

The Veteran reported numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The pain was daily and radiated to the right leg to the mid calf and the left leg to the mid calf.  The radiating pain was burning in nature.  The Veteran used a cane and a walker and was able to walk 50 to 70 feet.  

Knee jerk and ankle jerk were 2+ bilaterally.  Plantar flexion (Babinski's) was normal bilaterally.  Sensory examination revealed that the right and left lower extremities were affected from L4 to S1.  There was decreased to absent vibration sense on the right and left feet and diminished on the lower third of both legs.  Position sense was normal.  There was decreased pinprick or pain sensation on both feet and from the mid calves to and including the right/left feet.  There was diminished light touch sensation on both feet and from the mid calves to and including the right/left feet.  There were no dysesthesias. 

Motor examination revealed that the Veteran had active movement against full resistance with hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Muscle tone was normal.  There was no muscle atrophy.  The Veteran's gait was antalgic and the Veteran had an imbalance.  He lost his balance while doing the tandem walk but was able to recover with the examiner's assistance prior to falling down.  Lasegue's sign was not positive.  The Veteran was diagnosed with lumbar spine degenerative disease with spinal stenosis/disc surgery.  

The Board finds that entitlement to an initial evaluation of 20 percent disabling, and no higher, for left lower extremity radiculopathy, is warranted.  During the entire period on appeal, the Veteran's left lower extremity radiculopathy manifested symptoms of pain, decreased sensation, normal to slightly reduced muscle strength, and normal to absent reflexes.  The Veteran's left lower extremity radiculopathy did not manifest any muscle atrophy, loss of muscle tone, or foot drop.  As the symptoms are mainly sensory in nature, there are only minimal muscle strength declines in the ankles, and reduced reflexes, the Board finds that the symptoms are predominantly moderate in nature.  There is no indication that the Veteran has symptoms more nearly approximate to severe incomplete paralysis or paralysis of the nerve.  As such, entitlement to an initial evaluation of 20 percent disabling, and no higher, for left lower extremity radiculopathy, is granted.

C.  Extraschedular Consideration

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for higher disability evaluations for his lumbosacral spine disability or left lower extremity radiculopathy, and there are no aspects of these disabilities not contemplated by the schedular criteria.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


D.  Total Disability Rating Based on Individual Unemployability

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected disabilities.  In addition, a treatment note dated in October 2011 indicates that the Veteran's wife reported that the Veteran was still employed part time in a security job and was not using his cane.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.


ORDER

Service connection for polyneuropathy of the right lower extremity, to include as secondary to lumbosacral disc disease with degenerative joint disease of the lumbar spine, is denied.

Entitlement to an increased rating for lumbosacral disc disease with degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling, is denied.

Entitlement to an initial evaluation of 20 percent disabling, and no higher, for radiculopathy of the left lower extremity, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


